Order entered November 13, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00859-CR

                            DERIC EUGENE MADISON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-76000-U

                                              ORDER
       The Court has before it the November 12, 2015 request of court reporter Sasha Brooks

for an extension of time to file the reporter’s record. Ms. Brooks states that the trial court

ordered the former official court reporter to surrender the notes of the case for preparation of the

record by Ms. Brooks. We GRANT the extension request.

       We ORDER court reporter Sasha Brooks to file the reporter’s record in this appeal

within FORTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to Sasha Brooks, official court

reporter, 291st Judicial District Court, and to counsel for all parties.

                                                         /s/   ADA BROWN
                                                               JUSTICE